DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 & 11
Cancelled: Claims 2 – 3, 12 – 13
Added: None 
Therefore Claims 1, 4 – 11 and 14 – 21 are now pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4 – 11 and 14 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new search was done and new prior art (Zerayohannes et al., US Publication 2015/0212600 A1) was used to reject the newly amended claim limitations, please see below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 9, 11, 14 – 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., US Publication 2015/0002412 in view of Zerayohannes et al., US Publication 2015/0212600 A1 in further view of Lee et al., US Publication 2012/0293425 A1.

With regards to Claims 1, 11 & 21, Yoo discloses: A method for setting erasing area (FIG 2, Title and Abstract), A system for setting erasing area (Title and Abstract), comprising: a touch sensitive processing apparatus (FIG 3, 110 – 140) coupled to a touch screen (100); and a host (120 & 150), coupled to the touch sensitive processing apparatus (110 – 140), configured to execute a program stored in a non-volatile memory (inherent feature) for implementing following steps: comprising: 
 receiving, by a touch sensitive processing apparatus (FIG 3, 110 – 140), electrical signals emitted from four eraser electrodes (321 & 323) at four corners of a rectangular wiping surface (FIG 5, shows 321 with 2 edges/corners and 323 which has two different edges/corners) of an electronic board eraser (FIG 5, 500) via touch electrodes of a touch screen (Paragraph [0090 – 0092] – shows the erasing tip contacting the touch screen);
receiving an attitude of an electronic board eraser (FIG 5, 300) relative to a touch screen (FIG 2, 130 & 140 – display that detects electromagnetic fields) and touch pressure values (Paragraph [0105 - 0110] – position of the erasing device relative to the display and [0090] – teaches of a detecting signals from pressure sensor of the erasing device relative to the display) corresponding to four corners (FIG 5, shows 321 with 2 edges/corners and 323 which has two different edges/corners) of a rectangular wiping surface of the electronic broad eraser (FIG 5, shows a rectangular wiping surface); 
determining whether at least one of the four corner (FIG 8, shows one of the corners of 321 contacting the wiping surface) of the rectangular wiping surface (FIGS 8 & 9, 321 & 323) of the electronic board eraser (300) contacts the touch screen (Paragraph [0090 – 0092] – shows the erasing tip contacting the touch screen) according to the received touch pressure values (Paragraph [0090]); and 
deciding properties of an erasing area (erase picture) if it is determined that at least one of the four corners of the wiping surface of the electronic board eraser (FIGS 8 & 9) contacts the touch screen (Paragraph [0056 – 0057]).  
Yoo fails to explicitly disclose: wherein the rectangular wiping surface is made of elastic material;
four eraser electrodes, calculating, by the touch sensitive processing apparatus, the four touch pressure values and relative positions of the four eraser electrodes according to the electrical signals, 
Zerayohannes discloses: wherein the wiping surface (FIG 2, 205 – Paragraph [0048] – teaches of a large conductive silicon tip; Paragraph [0009 & 0075] – teaches that the tip is made from conductive rubber) is made of elastic material (Paragraph [0048]; see also Claim 2);
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the rectangular wiping surface is made of elastic material in Yoo’s invention as taught by Zerayohannes’ invention.
The motivation for doing this would have been in order to prevent scratches to the electronic device.
Yoo teaches of two or three eraser electrodes, but not four. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to have four eraser electrodes, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.
The motivation for doing this would have yielded predictable result by enabling a user to conveniently utilize an electronic chalkboard system.
Lee discloses: calculating (determining), by the touch sensitive processing apparatus (reception device), the pressure value and relative positions of the four eraser electrodes according to the electrical signals (Paragraph [0070 – 0071] – teaches of determining the pressure value and region size of the eraser part according to the frequency from the eraser part digitizer pen), 
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of four eraser electrodes, calculating, by the touch sensitive processing apparatus, the four touch pressure values and relative positions of the four eraser electrodes according to the electrical signals in Yoo’s invention as taught by Lee’s invention.
The motivation for doing this would have been to increase accuracy of the touch locations of each of the four electrodes.

With regards to Claims 4 and 14, Yoo discloses: 
setting a shape and a direction of the erasing area as a pointing shape if it is determined that only one of the four corner of the rectangular wiping surface (FIGS 5 & 8, shows a rectangular wiping surface with four corners) contacts the touch screen (FIGS 8 & 9), 
wherein the shape (tip shape dependent on the angle e.g. 90 degrees nor no 90 degrees at which the user holds the erasing device) and direction of the pointing shape are corresponding to the attitude of the electronic board eraser received from the touch sensitive processing apparatus (FIGS 8 & 9 and Paragraphs [0105 – 0115 and 0132 – 0134] – shows and teaches that based on the orientation of the eraser the display device can identify whether one of the tip or both of the tip touch the display device).  

With regards to Claims 5 and 15, Yoo discloses: wherein a shape of the erasing area includes an indicating angle for indicating a direction of the erasing area, which is corresponding to an angle between the wiping surface and the touch screen (Paragraph [0105 – 0115]), wherein the angle between the wiping surface and the touch screen is getting larger, the smaller the indicating angle (Paragraph [0105 – 0115]).  

With regards to Claims 6 and 16, Lee discloses: wherein a size of the erasing area (FIG 6 and Paragraph [0069 – 0070]) is decided according to 
an average pressure value (pressure value with respect to the frequency range) of an edge of the wiping surface contacts the touch screen (FIG 6 and Paragraph [0069 – 0070]).  

With regards to Claims 7 and 17, Yoo discloses: wherein erasing probability inside the erasing area is identical, which is corresponding to the touch pressure value corresponding to the corner contacts the touch screen (FIG 8 & 9; Paragraph [0105 & 0113 – 0115]).  

With regards to Claims 8 and 18, Yoo discloses: wherein erasing probabilities inside the erasing area are not identical (521 & 523), wherein the erasing probabilities are varied according to the direction of the pointing shape (Paragraph [0133 – 0135]).  

With regards to Claims 9 and 19, The method of claim 4, wherein the pointing shape is asymmetric (FIG 14), wherein the pointing shape is set according to two angles between two edges (FIG 14, shows this feature), adjacent to the corner, and the touch screen, respectively (Paragraph [0131 – 0135]).  


Claims 10 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., US Publication 2015/0002412 in view of Zerayohannes et al., US Publication 2015/0212600 A1 in further view of Lee et al., US Publication 2012/0293425 A1 in further view of Jeon et al., US Publication 2011/0273383 A1.

With regards to Claims 10 and 20, Yoo disclose: wherein the attitude is corresponding to a local plane where the corner contacts the touch screen 
Yoo fails to disclose: if the touch screen is a curve screen.  
Jeon discloses: if the touch screen is a curve screen (Title, Abstract and FIG 1).  
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of if the touch screen is a curve screen in Yoo’s invention as taught by Jeon’s invention.
	The motivation for doing this would have been so that the screen panel may be achieved so that reliability is maintained while also realizing the curved screen panel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625